Citation Nr: 0942374	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-23 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected residuals of paronychia of the 
right middle finger.

2.  Entitlement to service connection for arthritis of the 
right middle and index fingers, to include as secondary to 
the service-connected residuals of paronychia of the right 
middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  The Veteran appeared for 
a Board personal hearing in October 2009 in Washington, DC.  
A transcript of that hearing is of record. 

The Board notes that the Veteran submitted a statement in 
December 2006 indicating a desire to withdraw his increased 
evaluation claim; however, that claim continued to be 
adjudicated by the RO in a May 2007 Supplemental Statement of 
the Case, and the issue was referenced in an August 2007 
statement from his representative, a July 2009 written brief 
presentation, and the October 2009 Board personal hearing 
testimony.  Given that the RO has treated this claim as 
continuing on appeal, and that the Veteran has continued to 
make assertions as to the claim, the Board address it in this 
decision.  See Percy v. Shinseki, 23 Vet. App. 37, 45-46 
(2009).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of paronychia 
of the right middle finger have not for any period of 
increased rating claim markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and have not necessitated any 
hospitalization during the pendency of this appeal.

2.  The Veteran's claimed arthritis of the right middle and 
index fingers has not been shown to be etiologically related 
to either service or the service-connected paronychia of the 
right middle finger.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of paronychia of the right middle finger have 
not been met for any period of increased rating claim.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.71a (Diagnostic Code 
5226), 4.118 (Diagnostic Code 7805) (2009).

2.  Arthritis of the right middle and index fingers was not 
incurred in or aggravated by service, and is not secondary to 
the service-connected residuals of paronychia of the right 
middle finger.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in September 2005.  
With regard to the claim for increased evaluation for 
residual of paronychia of the right middle finger, the 
Veteran was advised to provide lay and medical evidence 
(including laboratory findings) showing a worsening of his 
service-connected disability.  The provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 were included in a May 2006 
Statement of the Case.  As to the claim for service 
connection for arthritis of the fingers, the Veteran was 
advised to provide medical evidence showing a connection 
between the claimed arthritis and the service-connected right 
middle finger disorder and evidence as to in-service and 
post-service medical treatment.  The claims were later 
readjudicated in a May 2007 Supplemental Statement of the 
Case, which was accompanied by a letter informing the Veteran 
that a disability rating and an effective date for the award 
of benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In summary, the Board finds no deficiencies of 
notification that could have had the effect of prejudicing 
the Veteran in the adjudication of this appeal, and no such 
prejudice has been alleged in this case. 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The claims file 
contains the Veteran's service treatment records and the 
records of reported VA outpatient treatment, and he has not 
described any other treatment for which additional records 
should be obtained.  He was afforded VA examinations in 
October 2005 and May 2007, and, while he described a gradual 
worsening of his right middle finger disability over the 
years during the October 2009 Board personal hearing, he did 
not specifically assert that there had been a worsening since 
the May 2007 VA examination.  See VAOPGCPREC 11-95 (the 
length of time since the last examination, in and of itself, 
does not warrant a further examination absent evidence of an 
increase in severity).  For these reasons, the Board finds 
the duties to notify and assist have been fulfilled.

II.  Increased Rating for Residuals of Paronychia of the 
Right Middle Finger

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, the Veteran's disability has been 
evaluated at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5226.  Under Diagnostic Code 5226, a maximum 
10 percent rating is assigned for unfavorable or favorable 
ankylosis of the long finger, regardless of whether a major 
or minor extremity is involved.  The Board notes that this 
rating has been assigned with reference to 38 C.F.R. § 4.118, 
Diagnostic Code 7805, under which scars may be evaluated on 
the basis of limitation of function of the affected part.  
Notably, this section was not substantially revised as part 
of schedular revisions effectuated as of October 23, 2008, 
and the Board further observes that these revisions were in 
any event made applicable only to claims received on or after 
October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23. 2008).  

Given that the Veteran is currently receiving the maximum 
available schedular evaluation for this disability, the 
question becomes whether a extra-schedular evaluation is 
warranted under 38 C.F.R. § 3.321(b)(1).  Under this section, 
where a schedular evaluation is found to be inadequate, upon 
a VA field station's submission, the VA Under Secretary for 
Benefits or the VA Director of Compensation and Pension 
Service is authorized to approve an extra-schedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is of a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).

In this case, the Board notes several factors for 
consideration.  First, there is no indication that the 
Veteran has been hospitalized for his service-connected 
disability at any point during the pendency of this appeal.  
Second, he confirmed during his October 2009 Board personal 
hearing that he was currently employed, at the United States 
Mint, but he did not describe any time lost from work or any 
other ways in which his disability specifically interfered 
with his work.  His testimony reflects that he was able to do 
all the work-related tasks.  Third, his May 2007 VA 
examination revealed no pain on range of motion testing or 
additional limitation from pain with repetition.  While the 
VA examiner cited an estimated additional limitation of 
function during winter of 20 percent, the VA examiner did not 
specify that such limitation would have occupational effects.  

Finally, the Veteran's statements taken as a whole do not 
suggest a level of disability not adequately contemplated by 
the assigned 10 percent rating.  During his May 2007 VA 
examination, he described pain of "6" on a scale from zero 
to ten that occurred "at all times during the day."  During 
the Board personal hearing, however, he noted that his 
radiating pain was "not like it's once every six months" 
and was "like a vibration that had its highs and lows."  He 
also described the pain as more of an "itchy" pain, denied 
at one point that it was a "sharp pain," and confirmed that 
he was only using over-the-counter medications (Tylenol and 
Advil).  

In reviewing the above evidence, the Board acknowledges that 
it is not entirely clear from the examination reports or from 
the Veteran's own testimony which symptoms are attributable 
to the service-connected disability, as opposed to the non-
service-connected arthritis that is described in further 
detail below.  Many of his complaints from his October 2009 
hearing addressed the right middle finger knuckle, whereas 
his prior treatment has concerned the distal phalanx.  Even 
if the Board were to assume, consistent Mittleider v. West, 
11 Vet. App. 181, 182 (1998), that all symptoms were 
attributable to the service-connected disability (residuals 
of paronychia of the right middle finger), both the objective 
findings of record and the reported subjective symptoms fall 
well short of the type of "exceptional" case contemplated 
by 38 C.F.R. § 3.321(b)(1).  As such, the claim for an 
increased evaluation in excess of 10 percent for residuals of 
paronychia of the right middle finger must be denied for the 
entire increased rating period on appeal.  See 38 C.F.R. 
§§ 4.3, 4.7.

III.  Service Connection for Arthritis of the Right Middle 
and Index Fingers

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected; 
however, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A review of the Veteran's service treatment records confirms 
paronychia of the long finger of the right hand, treated with 
incision and drainage in December 1968.  The report of his 
January 1970 separation examination and the associated Report 
of Medical History, however, indicate a reported history of 
swollen and painful joints and boils but contain no 
references to arthritis involving any fingers of the right 
hand.  A separate January 1970 report, concerning malaria, 
indicates that the Veteran was evacuated for osteomyelitis of 
his finger in February 1969.  

Subsequent to service, the first suggestion of arthritis is 
from a November 1995 VA examination, conducted more than 25 
years following separation from service.  A diagnostic 
impression of a post-traumatic arthritic joint with no range 
of motion in the distal phalanx of the ring finger was 
rendered in this report.

In an April 1998 VA opinion, a VA doctor noted that a 
discharge summary from the Walter Reed Army Hospital in early 
1970 "reads to the effect that [the Veteran] suffered an 
osteomyelitis of the distal right third finger during his 
military service," although further documentation of 
osteomyelitis was not available in the military medical 
records.  In any case, the Veteran "could surely have 
suffered an osteomyelitis as a complication of the paronychia 
and, presumably, that could have led to the need for fusion 
of the distal interphalangeal joint of the right middle 
finger."  

A further VA examination was conducted in October 2005.  This 
VA examiner noted that the Veteran was not contending that he 
had any arthritis of the right second finger.  The examiner 
wrote that the Veteran was "[e]xamined for any arthritis of 
right second finger, none found."  

VA x-rays from February 2007 confirmed osteodegenerative 
disease in the fingers, with fusion of the distal 
interphalangeal joint of the long finger.

In May 2007, the Veteran underwent a VA hand, thumb, and 
fingers examination, with an examiner who reviewed the claims 
file.  This examiner provided a description of the medical 
history involving the original injury and conducted a full 
physical examination of the right hand.  The examiner also 
noted the osteoarthritic findings from the February 2007 x-
rays but concluded that there was no association between the 
osteodegenerative disease in the fingers and the original 
bite injury to the right middle finger.  

In this case, there is no competent evidence linking any 
arthritis of the right index and middle fingers to service or 
to the service-connected right middle finger disability.  
There is no suggestion of any arthritic changes to the 
fingers of the right hand prior to November 1995; the first 
evidence of arthritis of the fingers is first shown more than 
25 years after service.  While the VA examiner from April 
1998 indicated that the original right middle finger injury 
could have led to osteomyelitis, the examiner provided no 
commentary as to whether this process in turn led to the 
development of arthritis.  Moreover, the May 2007 VA examiner 
found no link between the diagnosed osteodegenerative disease 
and the initial (service-connected) right middle finger 
injury.

As to the Veteran's lay contentions, he has not specifically 
alleged that arthritis was first present in service or within 
one year after service.  Rather, he has asserted that his 
service-connected disability led to the development of such 
arthritis.  While a Veteran is competent to report an initial 
injury and continuity of symptoms, such assertions as to an 
initial diagnosis of arthritis, or medical causation between 
arthritis and injury or paronychia cannot be considered 
competent evidence absent a requisite showing of medical 
credentials or training.  Without such a showing in this 
case, the Veteran's lay opinion does not constitute competent 
evidence on the question of nexus to service or service-
connected disability, and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for arthritis of the right middle and index 
fingers, to include as secondary to the service-connected 
residuals of paronychia of the right middle finger, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there 
is an approximate balance of 


positive and negative evidence regarding the merits of an 
outstanding issue; however, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 


ORDER

An increased rating in excess of 10 percent for service-
connected residuals of paronychia of the right middle finger 
is denied.

Service connection for arthritis of the right middle and 
index fingers, to include as secondary to the service-
connected residuals of paronychia of the right middle finger, 
is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


